PONDER, Judge.
On February 18, 1981, the trial court rendered judgment granting a preliminary in*451junction that barred the holding of a special election on April 4, 1981. Defendants appealed on February 20, 1981 from the judgment signed on February 19. On April 7, 1981, we issued an order to show cause why the appeal should not be dismissed as moot.
We make the rule peremptory and order the appeal dismissed.
Whatever the merits of the case may be, the judgment appealed from in very narrow terms barred defendants from taking any action in the “furtherance of the conducting of any special election on Saturday, April 4, 1981” (emphasis ours). It is now impossible to hold any such election or to take any steps in furtherance thereof. Any decision we would make would be merely advisory.
Appellants argue that the underlying issue is whether the recall petition had lapsed because of end of term, and that if the appellate court should reverse on that point, another election could be set without the necessity of another recall petition. We decline to issue such an advisory opinion. The judgment before us simply barred the election on April 4. We confine our consideration to that judgment.
For these reasons we make the rule peremptory and order the appeal dismissed.
APPEAL DISMISSED.